Citation Nr: 0403763	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-05 937	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for incomplete 
paralysis of the right ulnar nerve, currently rated 40 
percent disabling.

2.  Entitlement to an increased evaluation for limitation of 
motion of the cervical spine, currently rated 30 percent 
disabling.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling.

4.  Entitlement to an increased evaluation for tinnitus, 
currently rated 10 percent disabling.

5.  Entitlement to an increased evaluation for a scar on the 
occipital region of the upper neck, currently rated 10 
percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
malaria.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO continued the 
following ratings for the veteran's service-connected 
disabilities:  40 percent for incomplete paralysis of the 
right ulnar nerve; 30 percent for limitation of motion of the 
cervical spine; 10 percent for bilateral hearing loss; 10 
percent for tinnitus; 10 percent for a scar on the occipital 
region of the upper neck, and 0 percent (i.e., 
noncompensable) for malaria.  The RO also denied the 
veteran's claim for a TDIU.

The Board recently, in December 2003, granted the veteran's 
motion to advance his case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
his advanced age, supported doing this.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).



In a May 2001 letter to the RO, the veteran stated that VA 
sent him to an eye and ear hospital because it saw something 
behind his eye, but tests were inconclusive.  This issue is 
distinct from his present claims, is not inextricably 
intertwined, and has not been adjudicated by the RO.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, it is 
referred there for all appropriate development and 
consideration.

The Board will decide the claims for increased ratings for 
incomplete paralysis of the ulnar nerve, bilateral hearing 
loss, and tinnitus.  Unfortunately, the claims for increased 
ratings for limitation of motion of the cervical spine, the 
scar on the upper neck, malaria, and TDIU must be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part concerning these claims.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claims and of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence.  
Moreover, the RO conveyed to him that he should provide any 
evidence in his possession pertaining to the claims, and all 
available evidence relevant to the claims herein decided has 
been received.

2.  The veteran's ulnar nerve disability is severe, but his 
paralysis is incomplete.

3.  VA audiometric testing in April 2000 revealed the 
veteran's average pure tone threshold levels, in decibels, 
were 44 in the right ear and 95 in the left ear with speech 
discrimination ability of 88 percent in the right ear and 0 
percent in the left ear.

4.  According to the results of that VA audiometric testing, 
using the revised rating schedule standards, the veteran has 
level II hearing acuity in his right ear and level XI in his 
left ear.

5.  The veteran has a 10 percent rating for the tinnitus 
affecting his left ear, which is the highest possible 
schedular rating for this condition since only this ear is 
service connected for tinnitus.

6.  The evidence does not show frequent periods of 
hospitalization, marked interference with employment, or 
other special circumstances that would render impractical the 
application of the regular schedular standards and warrant an 
extra-schedular rating.


CONCLUSIONS OF LAW

1.  The criteria are not met for an evaluation higher than 40 
percent for the veteran's ulnar nerve disorder.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.124a, Diagnostic Codes 8516, 8616, 8716 (2003).

2.  The criteria are not met for an evaluation higher than 10 
percent for the veteran's bilateral hearing loss.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.85, 4.86 (2003).

3.  The claim for a rating higher than 10 percent for the 
tinnitus in his left ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior to and after June 10, 1999).

4.  The circumstances of this case do not present such an 
exceptional or unusual disability picture to warrant referral 
for extra-schedular consideration.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency 
of original jurisdiction (AOJ) on the claim.  Id. at *24 - 
*29.  The Court also reiterated the required content of such 
notice, specifying that, in addition to the requirements 
listed in Charles and Quartuccio, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  Id. at *30 (quoting 
38 C.F.R. § 3.159(b)(1) (2003)).

In the present case, the August 2000 rating decision on all 
of the veteran's claims preceded enactment of the VCAA.  The 
VCAA letter was sent to the veteran in May 2001, prior to any 
additional adjudicative action by the RO.  The RO did not 
issue the SOC as to all of the claims until April 2002.  In 
the VCAA letter, the RO explained what VA was required to do 
under the VCAA and the process by which this assistance would 
take place.  The RO also told the veteran that it wanted to 
give him an opportunity to submit evidence showing that his 
service-connected disabilities had increased in severity.

Thus, the RO's VCAA letter informed the veteran of the 
evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claims, 
if identified.  He also was advised of the various kinds of 
evidence that he could submit in support of his claims.  
Therefore, the Board is satisfied the RO has complied with 
the preliminary notification requirements of the VCAA and the 
implementing regulations.  Quartuccio, 16 Vet. App. at 187.

Moreover, the VCAA letter was sufficient to comply with the 
Court's directives in Pelegrini as to both the substance and 
timing of providing VCAA notice to the veteran.  The letter 
preceded the April 2002 SOC, the initial unfavorable AOJ 
decision on the claim after enactment of the VCAA, and, 
indeed, preceded any other post-VCAA action taken by the AOJ 
(i.e., the RO).  In addition, the letter provided the 
information specified by Charles and Quartuccio and, by 
telling the veteran he could submit evidence showing his 
service-connected disabilities had increased and listing 
examples of such evidence, met Pelegrini's directive to tell 
him to "give us everything you've got pertaining to your 
claim," even though the letter did not expressly use such 
language.  See Pelegrini, 2004 U.S. App. Vet. Claims LEXIS at 
*30.  

Further, the RO had previously, in April 2000, had the 
veteran undergo multiple VA examinations relating to his 
ulnar nerve disorder, scar of the upper neck, and his hearing 
loss, which were necessary to make a decision on these 
claims.  See 38 U.S.C.A. § 5103A(d).  Accordingly, the Board 
is also satisfied the RO has complied with the preliminary 
duty to assist provisions of the VCAA and the implementing 
regulations as to the claims decided herein.

Finally, the VCAA letter told the veteran he had 60 days to 
submit evidence before it processed his claims, and that, in 
order to be considered for the earliest possible effective 
date for his claims, VA would have to receive the requested 
evidence within 1 year from the date of the letter.  On 
December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)).  The effective date 
of that provision is November 9, 2000, the date of enactment 
of the VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(c)).  The new law does not 
require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because 
Congress made the new amendments effective retroactive to the 
date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA.  Moreover, more than a 
year has passed since the May 2001 VCAA letter.  Thus, 
although the veteran's appeal was ongoing during this change 
in the law, no due process violations can arise because of 
PVA concerns or the recent amendments.  Cf. Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).

The Board may therefore proceed to adjudicate the veteran's 
claims for increased ratings for incomplete paralysis of his 
ulnar nerve, bilateral hearing loss, and tinnitus.  He will 
not be prejudiced because the RO already has considered the 
VCAA, while the claims for limitation of the cervical spine, 
scar on the upper neck, malaria, and TDIU, which need further 
development, will not be decided-but rather, remanded.  See 
Bernard, 4 Vet. App. at 393-394.

Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

As to all of the veteran's claims, entitlement to 
compensation already has been established and an increase in 
the disability ratings is at issue, so the present level 
of disability is the primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Compare and contrast with 
the holding in Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (where veteran timely appeals ratings initially 
assigned for his disabilities, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the appeal).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Changes in Rating Criteria

The regulations relating to the veteran's claims for 
increased ratings for tinnitus, bilateral hearing loss, 
limitation of the cervical spine, and scar of the upper neck 
were amended during the pendency of this appeal.  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the United 
States Court of Veterans Appeals (now the United Stated Court 
of Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  Recently, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003) 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations at 
issue in the present case - which are discussed in the 
sections of this decision relating to the specific 
disabilities at issue - cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  None of the amendments 
contain such language.  However, none of the above cases or 
General Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of the 
prior version of the regulations to the period on or after 
their effective dates.  See VAOPGCPREC 3-2000, 2000 
VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 2000) (where 
amendment is more favorable, Board should apply it to rate 
disability for periods from and after date of regulatory 
change; Board should apply prior regulation to rate veteran's 
disability for periods preceding effective date of regulatory 
change); Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) 
(applying "more favorable version" rule to periods both 
before and after effective date of new criteria pertaining to 
mental disorders).

Incomplete Paralysis, Right Ulnar Nerve

In an October 1945 rating, the veteran was granted service 
connection and evaluated as 100 percent disabled for a 
gunshot wound to his right arm sustained during World War II 
combat, with paralysis of the right ulnar nerve, perforating 
the posterior of the neck and the occipital region of the 
scalp.  A March 1946 VA examination noted the veteran was 
post-operative for resection of the right ulnar nerve and 
right antebrachial cutaneous nerve in the middle third of the 
arm.  At the time, the veteran had function in all small hand 
muscles supplied by the ulnar nerve but there was some 
weakness in those muscles.  There was also hypoesthesia and 
hypalgesia in the ulnar distribution in his hand.  The 
diagnosis was paralysis of nerve, ulnar, right, complete, 
traumatic.

In a July 1946 rating, the evaluation of the ulnar nerve 
disability was reduced to 40 percent, effective April 1946.

The April 2000 VA peripheral nerve exam revealed paresthesias 
and sensory abnormalities, diminished pinprick and touch 
sensation from the right upper arm, the shoulder and down to 
the elbow.  There was also numbness, particularly of the 
fifth finger and half of the left upper arm, both up the 
palmar surface and down dorsal surface.  The veteran's right 
hand grip was markedly diminished compared to the left.  
There was also atrophy of the muscle and hypothenar eminence.

The examiner noted that the nerve damage, combined with the 
disuse caused by the paralysis, made it difficult for the 
veteran to use his right upper extremity.  The examiner also 
noted that the disability affects the right shoulder joint 
and the small joints of the fourth and fifth finger of the 
right hand.  There was also flexion deformity of the proximal 
interphalangeal joint of the fifth and fourth fingers on the 
right hand.

A May 2000 VA electromyography (EMG) examination report 
diagnosed the veteran with asymmetry of the ulnar sensory and 
motor amplitudes and diffuse slowing of ulnar conduction 
velocity in the arm and across the elbow, consistent with 
axonal loss on the right.  The veteran indicated that he had 
persistent numbness in the medial aspect of his forearm, arm, 
and the ulnar digits of his right hand.  He also reported 
persistent weakness of the hand intrinsics on the right with 
partial clawing of the fourth and fifth digits.  His main 
complaint was greater than 5 years of progressive right 
shoulder pain and decreased range of motion.  

The impression of the EMG was of a diffuse injury to the 
ulnar nerve, most likely in the area of scarring from below 
the elbow to the axilla.  There was diffuse decrease in 
conduction velocity.  There was no evidence of acute or 
subacute denervation, but some evidence of motor unit 
remodeling along with some axonal loss.

In the section for medical history, the peripheral nerve 
examination (and the other April 2000 examinations) referred 
to the VA spine examination.  The veteran indicated he has 
numbness of the fifth and fourth fingers, atrophy of the 
muscle, and that, as a result, he has become almost left 
handed, because he can no longer use the right upper 
extremity to do anything.  Commenting on the veteran's 
medical history, the examiner noted the pain has increased, 
the discomfort level is constant, especially when he moves 
his head.  He finds it difficult to use the right hand or 
drive, and he has fatigability and lack of endurance.  In the 
physical examination (objective findings), the examiner 
stated that the effect is a real burden and barrier upon use 
of his right arm, neck, driving, and daily living.  The 
examiner noted that he was trying to force passive movement 
with the veteran's full cooperation and there was 
excruciating pain on motion.  Eventually, in the near future, 
the veteran will no longer be able to drive, and he cannot 
write with his right hand.

Disabilities of the ulnar nerve are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8516, 8616, and 8716.  If there is 
"moderate" paralysis, a 30 percent rating is warranted for 
the major extremity and a 20 percent rating for the minor 
extremity.  "Severe" incomplete paralysis of the ulnar nerve 
warrants a 40 percent rating for the major extremity and a 30 
percent rating for the minor extremity (under Codes 8516, 
8616, and 8716).  As the veteran indicated at the April 2000 
VA spine examination that he is right handed, and it is the 
right ulnar nerve that is disabled, the ratings for the major 
extremity are those applicable to this case.

Thus, while the April 2000 VA examinations show the veteran's 
ulnar nerve disability is severe, he is currently receiving 
the highest evaluation to which he is entitled, 40 percent.  
He does not have "complete paralysis" of either of these 
nerves because he has maintained some tangible measure of 
sensation and functional use of both of his upper 
extremities-including in his hands and fingers. 
Consequently, it is only necessary to consider the extent of 
his "incomplete paralysis" of these nerves since a note in 
section 4.124a defines the term "incomplete paralysis" as a 
degree of lost or impaired function that is substantially 
less than that described in the criteria for "complete 
paralysis" of a given nerve-regardless of whether the less 
than total paralysis of the nerve in question is due to the 
varied level of the nerve lesion or to partial regeneration 
of the nerve.  Therefore, a higher evaluation cannot be given 
under the existing rating criteria.

Tinnitus

During the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 - 25,210 
(May 11, 1999), codified at 38 C.F.R. §§ 4.85-4.87a (2003).  
The revisions included tinnitus.  In addition, the Court 
invalidated that portion of 38 C.F.R. 4.87a, Diagnostic Code 
6260 (effective prior to June 10, 1999), which provided a 10 
percent disability rating for tinnitus resulting from head 
injury, concussion, or acoustic trauma.  Where application of 
the pre-June, 10, 1999, rating criteria is necessary, the 
only remaining requirement for the award of a 10 percent 
disability rating is persistent tinnitus.  Wanner v. 
Principi, 17 Vet. App. 4 (2003).  The revised criteria 
effective on and after June 10, 1999 removed the requirements 
that tinnitus be a symptom of either head injury, concussion, 
or acoustic trauma, and that it be "persistent."  Instead, 
under the revised criteria, a maximum 10 percent evaluation 
is warranted for "recurrent" tinnitus.  So the Board must 
consider both the former and revised criteria in deciding 
this case and apply the version that is most favorable to the 
veteran.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
As noted above, the amended version applies only to periods 
from and after the effective date of the amendment, whereas 
the prior version applies to periods preceding the amendment 
but may also apply after the effective date of the amendment.  
However, in this case, under both the old and new criteria, 
the current 10 percent rating the veteran has for the 
tinnitus in his left ear is the highest evaluation allowable 
under the law.  See VAOGCPREC 2-2003 (May 23, 2003) (DC 6260, 
as in effect prior to June 10, 1999, and as amended as of 
that date, authorizes a single 10 percent disability rating 
for tinnitus, regardless of whether it is perceived as 
unilateral, bilateral, or in the head).

Furthermore, since the veteran only has unilateral tinnitus, 
meaning tinnitus affecting only one ear (his left ear, in 
particular), as opposed to bilateral tinnitus, 
i.e., affecting both ears, he cannot possibly receive 
separate 10 percent ratings for each ear because only one ear 
is service connected.  This is notably different from the 
situation presented in Smith v. Principi, 17 Vet. App. 168 
(2003).  See, too, Wanner v. Principi, 17 Vet. App. 4, 18-19 
(2003).

Bilateral Hearing Loss

As noted above, during the pendency of this appeal, VA issued 
new regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210 (May 11, 1999), codified at 38 C.F.R. §§ 
4.85-4.87a (2003).  And as mentioned, the amended version 
applies only to periods from and after the effective date of 
the amendment, whereas the prior version applies to periods 
preceding the amendment but may also apply after the 
effective date of the amendment.  Substantively, the former 
and current criteria are the same except that the amended 
regulations added two new provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that some veterans experience. See 
64 Fed. Reg. at 25203.  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VI(a), whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VI(a), whichever results 
in a higher evaluation.  Neither of these two situations 
changes the outcome in the present case, however.

During an authorized VA audiological evaluation in April 2000, 
pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right 
ear
25
30
50
70
44
Left ear
95
90
100
95
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 0 percent in the left ear.  

In the left ear, the threshold was above 55 at every level, 
thus implicating § 4.86(a).  However, § 4.86(a) would allow 
the use of Table VIA, which would result in numeral IX for the 
left ear, with its average threshold of 95.  This is lower 
than Table VI, which would result in numeral XI for the left 
ear, with its 0 percent speech recognition combined with its 
average threshold of 95.  Thus, the change in the law does not 
alter the outcome of the analysis.

Evaluations of hearing loss range from noncompensable (i.e., 
0 percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. 
38 C.F.R. § 4.85(a) and (d) (2002).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Under Table VI, the right ear is assigned numeral II, based 
on the intersection of its 88 percent speech discrimination 
and its average threshold of 44.  As noted above, the left 
ear is assigned numeral XI, based on the intersection of its 
0 percent speech recognition and its average threshold of 95.  
The intersection of these numerals on Table VII, with the 
left ear as the poorer ear being column XI and the right ear 
as the better ear being row II, produces an evaluation of 10 
percent.  And this is indeed the veteran's current rating.

For some reason, the April 2002 SOC, although correctly 
continuing the 10 percent evaluation for bilateral hearing 
loss, assigned Roman numeral VII to the right ear, which 
would produce a 60 percent evaluation when combined with the 
left ear as row XI.  This text appears to have been 
erroneously inserted into the SOC, and the Board will 
therefore disregard it.

As the above rating is derived entirely from an objective, 
systematic, "mechanical" application of the results of the 
April 2000 VA hearing test to the specific criteria of the 
applicable code, the Board does not have any discretion to 
conclude otherwise, see Lendenmann v. Principi, 3 Vet. App. 
at 349, and the veteran's claim for an increased rating for 
his bilateral hearing loss must be denied.


Consideration of an Extraschedular Rating

While his combined disorders, especially that affecting his 
ulnar nerve, are severe, the veteran still is not shown to 
warrant consideration for an extra-schedular rating for the 
service-connected disorders at issue under the provisions of 
38 C.F.R. § 3.321(b)(1).  The requirement for an 
extraschedular rating contemplates "marked" interference with 
employment and not simply that which is already encompassed 
under specific schedular rating criteria.  He has not been 
frequently hospitalized on account of his disorders and the 
degree and the type of impairment is not of the type which 
would otherwise render impractical the application of the 
regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but not to the level that would require extra-
schedular consideration, since those provisions are reserved 
for very special cases of impairment that simply is not shown 
here.  Consequently, the Board does not have to remand this 
case to the RO for further consideration of this issue.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a rating higher than 40 percent for the 
incomplete paralysis of the right ulnar nerve is denied.

The claim for a rating higher than 10 percent for the 
bilateral hearing loss is denied.

The claim for a rating higher than 10 percent for the 
tinnitus is denied.




REMAND

Cervical Spine

The RO rated the limitation of motion of the veteran's 
cervical spine under 38 C.F.R. § 4.71a, DC 5290.  The rating 
criteria for evaluating service-connected disabilities of the 
spine, including DC 5290, were recently amended effective 
September 26, 2003.  See 68 Fed Reg. 51454 - 51458 (August 
27, 2003) (to be codified at 38 C.F.R. § 4.71a).

Here, the RO has not had an opportunity to address the rating 
criteria as revised as of September 26, 2003, since all of 
the RO's decisions were issued before this date.  But, as 
mentioned, when readjudicating the claim in light of the 
changes, for the period prior to September 26, 2003, only the 
old rating criteria may be applied.  Conversely, either the 
old or the new rating criteria, whichever are most beneficial 
to the veteran, may be applied for the period beginning 
September 26, 2003.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  The Diagnostic Codes for rating spinal disorders were 
also renumbered, including renumbering the Diagnostic Code 
relating to lumbosacral strain, DC 5295, as DC 5237.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455.  Note (6) to the 
revised criteria provides that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated except 
when there is unfavorable ankylosis of both segments which 
will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provide for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

It further deserves mentioning that the spinal rating 
criteria revised on September 26, 2003, and the supplementary 
information in the published regulations indicate that 
examiners should be asked to identify the underlying 
pathologic process so that evaluations can be made under the 
appropriate diagnostic codes for spinal disability.  68 Fed. 
Reg. at 51454 - 51455.  

In this case, unfortunately, the RO did not (and could not 
possibly have) cited or considered the revised criteria that 
became effective September 26, 2003.  Again, this is because 
the RO has not had an opportunity to reconsider the claim 
since these changes went into effect.  This being the case, 
there is potential prejudice to the veteran if the RO does 
not consider the revised rating criteria in the first 
instance-before the Board makes any decision concerning this 
claim on appeal.  See generally Bernard v. Brown, 
4 Vet. App. at 393-394.

Similarly, the April 2000 VA examination was performed 
pursuant to the old criteria for rating spinal disorders.  
Another VA examination is needed, then, to address the 
revised rating criteria and consider this additional 
evidence.  The revised criteria for rating spinal disorders, 
other than IVDS, provide, in part, that evaluations may be 
based on limitation of the combined range of motion of the 
particular spinal segment and, at Note 2, set forth maximum 
ranges of motion with the exception that a lesser degree of 
motion may be considered normal under the circumstances set 
forth in Note 3, and, in Note 4, that range of motion should 
be measured to the nearest five (5) degrees.

Scar, Occipital Region, Upper Neck

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  The RO's August 2000 
rating and June 2002 SOC rated the veteran's scar on the 
occipital region of the upper neck under the rating criteria 
then in effect.  67 Fed. Reg. 49,590 - 49,599 (2002) codified 
at 38 C.F.R. § 4.118.  But the RO has not rated the veteran's 
scar under the new criteria, which, in part, provide 
consideration for disfigurement of the head, face, or neck 
(Code 7800) and scars (Codes 7801- 7805). See 67 Fed. Reg. 
49,590, 45,596-99 (July 31, 2002), corrections noted at 67 
Fed. Reg. 58,448-49 (September 16, 2002), codified at 38 
C.F.R. § 4.118 (2003).

The pertinent revised criteria for rating skin disabilities 
are as follows:

Diagnostic Code 7800 Disfigurement of the head, face, or 
neck:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of 
disfigurement............................ 
.......................80 percent

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.......................50 
percent

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.......................30 
percent



Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:

1. Scar 5 or more inches (13 or more cm.) in length. 2. Scar 
at least one-quarter inch (0.6 cm.) wide at widest part. 3. 
Surface contour of scar elevated or depressed on palpation. 
4. Scar adherent to underlying tissue. 5. Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.). 6. Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.). 7. Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 8. Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

As noted above, because the claim for a higher rating for the 
upper neck scar was pending when the governing regulations 
were revised, the veteran is entitled to have the version 
(new or old) that is most favorable to him applied, with only 
the former criteria applicable to the period prior to the 
effective date of the new criteria.  Since the new 
potentially applicable Diagnostic Codes set forth new 
criteria that must be considered for rating purposes, e.g., 
the eight characteristics of disfigurement, the veteran 
should be provided another VA dermatological examination to 
obtain a medical opinion concerning his upper neck scar.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  This is especially true 
as he is currently receiving a 10 percent evaluation for his 
upper neck scar and could receive a 20 percent evaluation if 
he is found to have 2 characteristics of disfigurement.



Malaria

The veteran has had a noncompensable evaluation for his 
malaria since December 1947, when his rating was reduced in 
light of a lack of residuals or evidence of recurrence.  
38 C.F.R. § 4.88b, DC 6304 (2003) provides that the diagnosis 
of malaria depends on the identification of the malarial 
parasites in blood smears and that relapses must be confirmed 
by the presence of such parasites.  The April 2000 VA 
examination request did not request an examination to 
identify whether such parasites exist in the veteran's blood 
and the VA examinations performed and VA outpatient treatment 
(VAOPT) records do not reflect that such testing was ever 
done.  Because such testing is necessary for a decision on 
this claim, a remand is warranted for this reason as well.  
38 U.S.C.A. § 5103A(d) (West 2002).

TDIU

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met. Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disabilities - provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2003).

The veteran's ulnar nerve disorder is currently rated 40 
percent disabling, and his combined rating is 70 percent, so 
he meets the threshold minimum requirement of § 4.16(a) for a 
TDIU.  The April 2000 VA examination request, in addition to 
examinations as to severity of the veteran's service-
connected disabilities, also stated: "Please comment on the 
effect of s/c conditions of industrial adaptability."  But 
none of the VA examiners so commented.  The RO relied 
primarily upon the February 2000 VA Form, 21-4192 (Request 
for Employment Information in Connection With Claim for 
Disability Benefits), in denying the claim for a TDIU.  On 
that form, the veteran's most recent employer, the Allegheny 
County Recorder of Deeds, indicated he had worked there full 
time for 6 years, from 1979 to 1985, and left due to his 
retirement at age 64.  He was not entitled to sick benefits, 
he lost no time due to disability during the 12 months 
preceding his retirement, and no concessions were requested 
or made due to his age or disability at that time.  The 
veteran indicated on his February 2000 VA Form 21-8940 that 
he had worked for A&P from 1946 through 1979, and that he 
lost 2 to 3 months during the more than 30 years he worked 
there, as well as 30 days during his employment with the 
Allegheny Recorder of Deeds.  

The RO based its decision on the fact that the veteran had 
"removed himself from the workforce through retirement and 
has sought no further employment since that date," and the 
fact that the retirement was not based on his service-
connected disabilities.  Moreover, according to the RO, his 
recent VAOPTs, which reflect treatment for numerous service-
connected and non-service-connected disabilities, do not 
indicate he is unable to retain substantially gainful 
employment due solely to his service connected disabilities.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  But his advancing age, any 
impairment caused by conditions that are not service 
connected, and his prior unemployability status must be 
disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a) (2003).

Thus, there was insufficient evidence of record for the RO to 
make an appropriate decision on the TDIU claim.  That the 
veteran voluntarily retired almost 20 years ago is not 
dispositive of the question whether his service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation presently.  His recent VAOPT 
records, as well as his April 2000 VA examinations, do not 
indicate he is unable to secure employment due to his 
service-connected disabilities, but by the same token they 
also do not specifically address this question and rule out 
this possibility.  A remand is therefore required in order to 
specifically address the question of whether the veteran is - 
or would be should he desire to work - unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain any VAOPT records relating to 
the veteran's spine and skin disabilities 
since January 2002, including but not 
limited to those of the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC). 

2.  After any additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected 
cervical spine disorder.

The claims folder is to be made available 
to the examiner, including the April 2000 
VA spine examination report, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the cervical spine is used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  

If no opinion can be rendered, an 
explanation should be set forth. 

3.  Also schedule the veteran for a VA 
dermatology examination to determine the 
current extent of impairment from the 
service-connected scar on the occipital 
region of his upper neck.

Make the claims folder available to the 
examiner, including the report of the 
April 2000 VA examination of the scar, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should note the size, 
location, and other relevant 
characteristics of the veteran's service-
connected scar.  The examiner should set 
forth findings as to the eight 
characteristics of disfigurement 
with respect to the scarring and whether 
it is deep or superficial, i.e., whether 
it is associated with underlying soft 
tissue damage.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  Any 
functional impairment due to scarring 
should also be identified.  

The examiner should indicate the extent 
of bodily involvement, i.e., the 
percentage of total body surface area 
involved as well as the type and duration 
of treatment afforded the veteran.

4.  As well, schedule the veteran for a 
VA examination to include a blood smear 
test to determine if he has any residuals 
of malaria.  The claims folder is to be 
made available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
indicate whether there are any malarial 
parasites in the veteran's blood, or any 
other indications that he has malaria.

5.  Schedule the veteran for a social and 
industrial survey to assist VA in 
evaluating his current social and 
industrial impairment, and in assessing 
his potential for improved social 
functioning and employment.  
The designated evaluator should offer an 
opinion as to whether it is at least as 
likely as not the veteran's service-
connected disabilities, alone, preclude 
employment should he desire to seek it, 
notwithstanding the fact that he 
voluntarily retired.

6.  Then readjudicate the claims for 
increased ratings for limitation of 
motion of the cervical spine, a scar on 
the occipital region of the upper neck, 
malaria, and a TDIU.  If they continue to 
be denied, send the veteran and his 
representative a supplemental SOC (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



